Exhibit 15.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos.333-121231 and 333-175785 on Form S-8 of our report, dated March 21, 2013, relating to the consolidated financial statements of SuperCom Ltd ("the Company”) for the year ended December 31, 2012, appearing in this Annual report on Form 20-F of the Company. /s/ Brightman Almagor Zohar & Co. Certified Public Accountants A member of Deloitte Touche Tohmatsu Tel Aviv, Israel April 24, 2013
